Title: Enclosure: Schedule E, [9 January 1790]
From: Hamilton, Alexander,Hodgdon, Alexander,Duer, William,Pomeroy, Ralph,Bancker, Gerard,Pendleton, John,McCall, J.,Knox, Henry
To: 


SCHEDULE E
Abstract of the Public Debt of the States Undermentioned, Agreeably to Statements Transmitted in Pursuance of the Resolution of the House of Representatives of the 21st of September, 1789.


Massachusetts

Dollars.
 Cents.


Principal with interest to the 1st day of Nov. 1789.
£. 1,548,040 7 9
Lawful.




Due to sundries for which no certificates have yet been issued,
    20,000    





Total,
£. 1,568,040 7 9
at 6s. per Dol.
5,226,801.
 29


Connecticut






Principal bearing interest from the 1st of Feb. 1789,
    560,404    





To which ought to be added for balance of state bills emitted in the year 1780, bearing interest at 5 per cent. to the 1st March 1785, estimated at
   24,948    





Total,
£. 585,352 0 0
at 6s. per Dol.
1,951,173.
 33⅓


New-York






Principal and interest computed to the 1st day of January 1790,
1,032,616 2 0





From which ought to be deducted for amount of principle and interest of continental securities loaned to the state in pursuance of their act of the 18th day April 1786, estimated at
   565,586    





Leaves for state debt proper,
£. 467,030 2 0
at 8s. per Dol.
1,167,575.
 25


New-Jersey






Principal unredeemed,
295,755 4 11
at 7/6 per Dol.
788,680.
 65⁵⁄₉


Virginia






Principal of domestic debt,
1,063,396 17 1





Ditto of foreign debt with interest to the 1st January 1790,
    40,826 1 1





Total,
£.1,104,222 18 2
at 6s. per Dol.
3,680,743.
  2⁷⁄₉



South-Carolina






Principal on domestic debt,
1,069,652 2 4





Indents of interest on ditto in circulation,
71,325 7 2





Foreign debt, principal and interest, due to the 1st of January 1789,
    115,810 0 1





Total,
£. 1,256,787 9 7
at 4/8 per Dol.
 5,386,232.
  5  




Total dollars,
18,201,205.
 60⁶⁄₉


It will be observed, that the period to which interest is calculated on the debts abovementioned is only specified with accuracy on the statements which have been transmitted from Massachusetts, Connecticut and New-York. From the best information which the Secretary can obtain, he presumes—That in the statement made of the debt of New-Jersey, interest has been calculated to the 31st day of December 1788. That on the debt of Virginia, interest has been calculated to the 31st day of December 1788. On that of South-Carolina, to the 1st day of April 1790.
From the states of New-Hampshire, Pennsylvania, Delaware, Maryland, North-Carolina and Georgia, no accounts of their respective state debts have been forwarded.


The Secretary is however of opinion from the result of enquiries made by him—That the state debt of New-Hampshire may be estimated at about
Dollars   300,000


That the state debt proper of Pennsylvania (that is exclusive of their assumption of the continental debt) at about
Dollars   2,200,000


And that of Maryland, at
Ditto   800,000


From the above statement and estimates, the amount of principal and interest of the state debts (exclusive of Delaware, North-Carolina, Georgia and Rhode-Island) appears to be about twenty-one millions and a half; but as the debts of the four last states are not included in the above sum; and it is possible that a greater arrearage of interest may be due on the state debts than is at present ascertained, the aggregate of the principal and interest may be computed at twenty-five millions of dollars.
Alexander Hamilton, Secretary of the Treasury.

Commonwealth of Massachusetts.
A Statement of the Debt of the Commonwealth of Massachusetts, as it respects the notes issued by the several Treasurers, to the first of November, 1789.




November 1, 1789, exclusive of half pay notes,
£. 1,403,459 16 11


Notes issued to widows and orphan children of the deceased officers of the late continental army, for the seven years half pay, agreeable to the resolves of Congress,
8,246 11 10


Interest on the foregoing notes since October, 1781
£. 579,660 6 4



Of which has been paid
  443,326 7 4



Interest remaining due, November 1, 1789,
   136,333 19 0



£. 1,548,040 7 9


Remains due on the books of the committee for settling with the late continental army, to the widows and orphan children of deceased officers of said army, and to officers and soldiers for their services, about
20,000    



N.B. By an act of the legislature, one third part of the revenue of Excise is appropriated to pay the exigencies of government, and the other two third parts for the payment of interest of the notes, which pays about one quarter part of the interest; the other three quarters are unprovided for.

Treasury-Office, Boston, October 31, 1789.
Alexander Hodgdon, Treasurer.
Compared with the original, in the office of the Secretary of the Treasury.
William Duer.


State of Connecticut
A Statement of the Public Debt of the State of Connecticut, as it stood November 1, 1789.






Notes issued to the Connecticut line, payable
June 1, 1782,
£. 2,334 13 11½


Ditto
ditto
1783,
2,339 13 4 


Ditto
ditto
1784,
3,252 12 1 


Ditto
ditto
1785,
42,309 6 1¾


Ditto
ditto
1786,
28,189 6 3¾


Ditto
ditto
1787,
28,448 5 6¾


Ditto
ditto
1788,
21,593 4¼


Ditto
ditto
1789,
20,097 5 7¼


Ditto dated February 1, 1781, issued per act of Assembly,Nov., 1780,
153,229 8 6¼


Ditto of various dates, ditto per act of ditto, May, 1781,
33,947 11 8½


Ditto dated June 1, 1781, ditto ditto, for remounting dragoons,
1,932 8 0 


Ditto of various dates, ditto   ditto        May, 1783,
41,841 6 1¾


Ditto issued per act of May, 1789, for old notes re-loaned,
  180,890 1 0 



  560,404 18 9¼


Notes issued per particular acts of Assembly, payable out of the civil List funds,
    2,856 11 4 


Certificates for interest, &c. issued on the state debt, up to February 1, 1789, and remaining unpaid November 1, 1789,
   19,140 3 9¾


Balance of orders unpaid, drawn by Oliver Wolcott, Esq. payable out of the 1s tax, granted in January, 1783,
     692 8 10. 


Balance of state bills, which were emitted in March, June & July, 1780, with the interest at 5 per cent. to 1st of March, 1785, estimated at
   24,948 9 1 


There are a number of pay table orders drawn on former taxes, the amount, supposed not great, cannot be ascertained.



There is also out-standing, a sum of old emissions of paper, issued before the war—the amount unknown.



Account of Loan-Office and Final Settlement Certificates in the treasury of the State of Connecticut.


Loan-office certificates,
£. 442 19 7 


Final settlement certificates,
   2,151 17 1 



 £. 2,594 16 8 


Amount of interest certificates that were issued upon the evidence of the United States debt, received by the treasurer of the state of Connecticut for taxes and impost duties, and delivered to William Imlay, Esq. continental loan-officer, from January 9, 1786, to November 1, 1789,
£. 33,996 15 3 


Compared with the original in the office of the Secretary of the Treasury.






A Statement of the Funds provided for the payment of the principal and interest of the public debt of the state of Connecticut.


Balances of taxes laid for the payment of interest on the state debt, and the first three classes of army notes, as appears from the treasury books, November 1, 1789, being the balance of fifteen taxes, including abatements, collecting fees &c.
£. 40,489 14 10 


Balance of excise and impost bonds payable, including collecting fees, &c.
9,070 15 2 


A tax of four pence on the pound, laid on the list, 1788, amounting to £. 1,462,860 10 11 for the payment of interest on the state debt, and the balance of three first classes of the state notes; the nett avails estimated at
20,266 14 4 


A tax of eight pence on the pound, on the same list, laid for the payment of the balance of state bills, orders on 2s. 6d. and 1s. taxes, and part of the principal of the state debt; the nett avails estimated at
40,533 8 8 


Excise for the payment of interest on the state debt, &c. estimated at
5,000 0 0 


The first article in the above statement of funds will probably, upon settlement of those old taxes, fall greatly short of the sum set down; to say how much, is merely conjectural. There will also be a loss upon the excise and impost bonds. The amount of the excise for the current year is very uncertain.

Comptroller’s-Office. 1st December, 1789.
Ralph Pomeroy, Comptroller.



State of New-York
A Statement of the debt of the State of New-York.
The following species of Certificates, &c. have been issued by the State, and are still unredeemed, viz.






Principal Sum, Spec. val.
Interest to Jan. 1, 1790.


Certificates for Money loaned, pursuant to resolutions of the 4th day of April, 1778,
£. 111 13 3
£. 78 14 5


for do. pursuant to a law of the 30th of June, 1780,
741 6 0
422 10 9


for horses purchased in the year 1780,
904 5 0
515 8 5


for depreciation of pay to the army date 31st July, 1780,
54,520 1 7
25,669 17 4


for pay of the year 1781, to do. dated the 1st January, 1782,
17,972 6 9
8,626 14 0


for pensions to widows of military officers,
8,104 18 2
3,647 4 2


for pay of levies, militia, &c. &c.
42,871 4 3
18,220 5 3


for other certificates received on loan, pursuant to a law passed the 18th April, 1786,
523,848 5 1
144,058 5 4


for four-fifths of the interest due on those received on loan,
105,669 9 8



for claims on forfeited estates
25,897 8 10
3,884 12 3



Bills of credit, called New Emission, emitted pursuant to a law passed the 30th of June, 1780, bearing interest,
3,612 16 0
1,174 3 1


Ditto, emitted pursuant to resolutions of Congress, and Convention of this State, reduced to specie value,
    1,047 0 0
            



£. 785,300 14 7
£. 206,297 15 0


There are large demands against forfeited estates, unliquidated, and other liquidated, for which no certificates have yet issued, to the amount of
41,017 12 5



There are no funds specially provided for redeeming the aforesaid Certificates, except the following, viz.




The arrears of old taxes may probably produce about
£. 10,000 0 0



Quit rents, about
20,000 0 0



Fifteen townships of new lands, or 375,000 acres, ordered to be sold (by a law passed the 25th February, 1789,) and are now surveying.





Gerard Bancker, Treasurer of the State of New-York.
New-York, November 30, 1789.



An Account of Continental Securities now in the Treasury of the State of New-York, viz.






Principal.
Int. 1st. Jan. 1790.


Certificates issued by William Barber,
£. 352,471 13 1
£ 105,741 9 11


Ditto        “    by loan-officers in this State,
277,448 16 4
83,234 12 11


Ditto        “    by John Pierce, Burrall, Denning, Bindon, and Fox,
299,614 4 5
89,884 5 4


Interest facilities,
    2,502 14 8
            



£. 932,037 8 6
£ 278,860 8 2


Of the above-mentioned Loan-Office and Barber’s Certificates, the sum of £. 470,649 17 6 was received in on loan by the State in 1786, and one fifth of the interest that was due thereon, to the 31st December, 1784, then paid, and certificates for the remaining four fifths issued, payable in one year, of which certificates three fourths remain unredeemed, as represented in the former part of this statement.

Gerard Bancker. Treasurer of the State of New-York.
New-York, November 30, 1789.
Compared with the Original in the office of the Secretary of the Treasury.




An Account of Certificates due from the United States to the Inhabitants of the State of New-Jersey, which draw interest at the Treasury.






Principal.
Annual Interest.


1st. Continental loan-office certificates,
£. 420,511 0 10 
25,230 13 3 


2nd. Certificates issued by John Pierce, Commissioner, for arrears of pay, &c.
147,118 15 2¼
8,827 2 6 


3d. Certificates by Benjamin Thompson, Commissioner,
  344,237 11 2 
  20,654 5 0 



£. 911,867 7 2¼
£. 54,712 0 9 


Commutation




4th. Certificates issued by John Pierce, Commissioner, and given to the officers of the late Jersey line, for their commutation.
66,899 2 6 



State Debt




1st. Certificates given to the officers and soldiers of the late Jersey line, for the depreciation of their pay, of which there was outstanding October 1, 1786,
99,526 11 4 



2nd. Ditto given by the Commissioners in the several counties for militia pay, of which there was outstanding, October 1, 1786,
55,365 17 7½



3d. Certificates given by Silas Condict, Commissioner,
121,521 8 7 



4th. Ditto given by the Treasurer and Auditor for demands against confiscated estates,
32,020 2 9 



5th. Ditto issued by the Auditor for militia pay,
     821 4 7½




£. 309,255 4 11 



Paid into the Treasury since October 1786,
   13,500 0 0 




£. 295,755 4 11 



Annual interest of state debt,

£. 17,745 6 3½


Compared with the Original in the Office of the Secretary of the Treasury.


Abstract of the Public Debts due from the State of Virginia.


On Interest at 6 per cent
{
Army debt for pay and depreciation of the officers and soldiers,
£. 936,830 7 6


Loan-office debt,
119,382 7 4


Certificates issued for the paper money funded,
7,183 2 3


Balance due to Foreign creditors, including the interest (at 6 per cent) to the 1st of January, 1790, on £. 9,415 0 2 part of the said balance, for which warrants have not been drawn by the creditors,
40,826 1 1



John Pendleton, Auditor of Public Accounts.
Virginia, Auditor’s-Office, November 20, 1789.
Compared with the original in the office of the Secretary of the Treasury.



The Auditor-General reports the following Statement of the Debt due by the State of South-Carolina, viz






Principal Indents.


Balance issued from the treasury of the state aforesaid, and yet remaining to be issued on the 1st of October, 1789,

£. 1,069,652 2 4½



To be cancelled by





Balance of bonds for confiscated property
£. 79,985 10 0¼




Purchases of ditto, unsettled for,
12,910 0 0 




Balance of amercements,
7,713 4 6 




Ditto for bonds for public property,
35,065 10 6 




Ditto of lands granted to 1st November, 1789,
  42,568 1 7¾
£. 178,242 6 8 



Balance still to be cancelled,
Sterling,
£. 891,409 15 8½



Special Indents.


Amount issued, and to be issued,

£. 440,368 0 0 



Deduct, for so much received into the treasury,

  369,042 12 9¾



Balance in circulation, and yet to be issued,

£. 71,325 7 2¼



Agreeably to a report of the committee of ways and means, the debts due to the State for the arrears of taxes, &c. are sufficient to cancel the above balance.




Foreign Debt.


Amount due to sundry persons,


£. 93,244 17 4 


Balance of interest due 1st January, 1789,

£. 29,558 4 11¼



Deduct, for so much paid J. S. Cripps, agent,
£. 4,949 5 4¼




Balance paid to such creditors as were here or their attorneys,
  2,043 16 10 
  6,993 2 2¼
   22,565 2 9 


Principal and balance due 1st January, 1789,


£. 115,810 0 1 


Funds appropriated by the Legislature.


Out of the taxes payable the 1st April, 1790,

£. 10,000      



Interest on the paper medium, to 1st May, 1791,

12,750      



Balance of bonds given for confiscated property, payable in specie,

1,610 17 3¼



The sums due, and that shall become due, for amercements, in specie,

8,371 16 6 



Balance of bonds given for duties, payable by instalments,

6,240 14 3 



Bonds for duties due prior to 1st Jan. 1788, not installed,

233 3 4½



A tax of ¼th of a dollar per head, per annum, on all negroes and mustizoes, and mulattoes, for ten years, from February, 1791, the number computed to be about 100,000, which will amount to

  58,333 6 8 




Sterling,
£. 97,539 18 0¾




Auditor’s-Office, Charleston, 30th November, 1789.
J. McCall, Auditor.
Compared with the original in the office of the Secretary of the Treasury.

